EXHIBIT 10.1
Execution Version
Certain portions of this agreement, for which confidential treatment has been
requested,
have been omitted and filed separately with the Securities and Exchange
Commission.
Sections of the agreement where portions have been omitted have been identified
in the text.
OPERATING SERVICES AGREEMENT
          THIS OPERATING SERVICES AGREEMENT (the “Agreement”), dated as of
October 6, 2008, is made by and between Starkist Co., a Delaware corporation
(“Buyer”), and Del Monte Corporation, a Delaware corporation (“DMC”).
BACKGROUND
          A. DMC, together with each of Galapesca, a corporation organized under
the laws of Ecuador (“Galapesca”), Panapesca Fishing, Inc., a corporation
organized under the laws of Panama (“Panapesca”), Marine Trading Pacific, Inc.,
a Delaware corporation (“Marine Trading”) and Star-Kist Samoa, Inc., a
California corporation (“SK Samoa” and collectively with Galapesca, Panapesca,
and Marine Trading, the “DM Entities”), is engaged in, among other businesses,
the business of manufacturing, marketing, selling and distributing StarKist
brand products and private label seafood products (as currently operated by DMC
and the DM Entities, the “Business”).
          B. Buyer has agreed to purchase certain assets used in, and to assume
the liabilities of, the Business pursuant to the Purchase Agreement dated as of
the date hereof, by and among DMC, Dongwon Industries Co., Ltd., a Republic of
Korea corporation with limited liability, Dongwon Enterprise Co., Ltd., a
Republic of Korea corporation with limited liability, Dongwon F&B Co., Ltd., a
Republic of Korea corporation with limited liability, Buyer and Starkist Samoa
Co., a wholly owned subsidiary of the Buyer (the “Purchase Agreement”).
          C. After the Closing Date, Buyer and its Affiliates will own and
operate the Business.
          D. DMC has provided certain services to the Business in the past.
          E. In order to support the continued and uninterrupted operation of
the Business following the Closing Date, the parties desire to enter into this
Agreement, pursuant to which DMC will provide to Buyer and its Affiliates, for
the time periods and consideration described below, certain of the services that
have been provided by DMC to the Business prior to the Closing Date.
AGREEMENT
          In consideration of the mutual covenants and promises contained herein
and for other good and valuable consideration, the receipt and adequacy of which
are hereby acknowledged, and intending to be legally bound, Buyer and DMC hereby
agree as follows:

 



--------------------------------------------------------------------------------



 



Execution Version
ARTICLE I
DEFINITIONS
            1.1. Definitions. As used in this Agreement, the following terms
shall have the following respective meanings:
          “Agreement” shall mean this Operating Services Agreement and all
exhibits and schedules attached hereto.
          “Applicable Law” shall mean, with respect to DMC and Buyer and their
respective properties and assets which are used primarily in the Business, as
the case may be, all statutes, laws, ordinances, rules, executive orders and
regulations of any governmental authority which are applicable to such parties
or assets.
          “Business” shall have the meaning set forth in the Recitals.
          “Buyer Responsibilities” shall have the meaning set forth in
Section 3.3
          “Buyer Change” shall have the meaning set forth in Section 2.6(b).
          “Claims” shall have the meaning set forth in Section 12.11.1.
          “Confidential Information” shall have the meaning set forth in
Section 10.1.
          “DM Entities” shall have the meaning set forth in the Recitals.
          “DMC Responsibilities” shall have the meaning set forth in
Section 3.2.
          “Disaster” shall mean a reasonable outage projection in excess of
forty-eight (48) hours.
          “Disclosing Party” shall have the meaning set forth in
Section 10.2(a).
          “Fiscal Month” shall mean any fiscal month during DMC’s fiscal year
established in a manner consistent with methods used by DMC to identify its
fiscal months during DMC’s two most recent fiscal years. Buyer acknowledges that
the first year of the Term will be a fifty-three (53) week year commencing as of
April 28, 2008.
          “Force Majeure Event” shall have the meaning set forth in
Section 12.14.
          “Galapesca” shall have the meaning set forth in the Recitals.
          “Impress Agreement” shall mean that certain Amended and Restated
Supply Agreement between Impress Group B.V. and DMC dated January 23, 2008.
          “Indemnity Claim” shall have the meaning set forth in Section 8.2(a).
          “Indemnity Claim Notice” shall have the meaning set forth in
Section 8.2(a).

-2-



--------------------------------------------------------------------------------



 



Execution Version
          “Indemnified Party” shall have the meaning set forth in Section 8.1.
          “Indemnifying Party” shall have the meaning set forth in Section 8.1.
          “Initial Term” shall have the meaning set forth in Section 6.1.
          “Intellectual Property” shall have the meaning set forth in
Section 11.1.
          “Marine Trading” shall have the meaning set forth in the Recitals.
          “Material Adverse Effect” shall mean an event which has or would have
a material adverse impact on the Operating Services.
          “Net Proceeds” shall have the meaning set forth in Section 8.3(a).
          “Notice” shall have the meaning set forth in Section 5.3(a).
          “Operating Services” shall have the meaning set forth in Section 2.1.
          “Operating Services Representative” shall have the meaning set forth
in Section 2.3(a).
          “Panapesca” shall have the meaning set forth in the Recitals.
          “Pass-Through Costs” shall have the meaning set forth in Section 4.3.
          “Pass-Through Invoice” shall have the meaning set forth in
Section 4.3.
          “PPIC” shall mean the Operating Services provided for the Business
with respect to Production Planning and Inventory Control pursuant to Schedule 1
attached hereto.
          “Purchase Agreement” shall have the meaning set forth in the Recitals.
          “Receiving Party” shall have the meaning set forth in Section 10.2(a).
          “Renewal Term” shall have the meaning set forth in Section 6.1.
          “Rules” shall have the meaning set forth in Section 12.11.2(a).
          “Service Fees” shall have the meaning set forth in Section 4.1(a).
          “Service Levels” shall have the meaning set forth in Section 5.1.
Service Levels may constitute “Targets” or “Penalty Triggers” as indicated on
Schedule 5.
          “SK Samoa” shall have the meaning set forth in the Recitals.
          “Term” shall have the meaning set forth in Section 6.1.

-3-



--------------------------------------------------------------------------------



 



Execution Version
          “Termination/Expiration Assistance” shall have the meaning set forth
in Section 6.4(b).
          “US Port” shall mean any port through which the products of Buyer
shall first enter the mainland of the United States (each, a “US Port”).
       1.2. Capitalized terms used in this Agreement but not defined in
Section 1.1 or elsewhere in this Agreement shall have the meanings given to them
in the Purchase Agreement.
ARTICLE II
OPERATING SERVICES
       2.1. Provision of Specified Operating Services. Beginning on the Closing
Date, and subject to the terms and conditions of this Agreement, DMC shall
provide, or shall cause to be provided, to Buyer and for Buyer’s benefit,
consistent with past practices of DMC for the Business as it existed as of the
Closing Date, and subject to the Service Levels (except as otherwise provided in
this Agreement), the services and business functions described on Schedule 1,
attached hereto (each, an “Operating Service,” and collectively, the “Operating
Services”).
       2.2. Other Services.
               (a) In addition to the Operating Services, DMC will reasonably
cooperate with Buyer by (i) providing copies of existing end-user documentation
and business process documents (to the extent available) underlying DMC’s
current information technology system for the Business; and (ii) making
employees of DMC who are staffed and/or assigned to provide Operating Services
under this Agreement reasonably available to Buyer and/or its IT consultants
(subject to the proviso of this provision below) upon reasonable advance notice
for meetings or discussions with Buyer and/or such IT consultants for the
purpose of enabling Buyer to implement and establish a stand-alone information
technology system, subject to Applicable Laws and applicable licensing
restrictions; provided that access to employees of DMC to Buyer’s IT consultants
shall be made on a needs to know basis and to the extent that such consultants
have agreed in writing to be bound by confidentiality obligation with respect to
confidential information of DMC.
       2.3. Cooperation.
               (a) Each of DMC and Buyer agrees to: (i) appoint and maintain
representative(s) who shall use commercially reasonable efforts to achieve the
overall intent of this Agreement (each, an “Operating Services Representative”)
and (ii) coordinate the activities of their respective officers, employees and
agents with respect to the Operating Services.
               (b) Each of DMC and Buyer shall maintain books and records
relevant to (and supporting all fees and expenses relating to) the provision of
the Operating Services by DMC to the Business and the performance by Buyer of
the Buyer Responsibilities. Each of DMC and Buyer will make such books and
records available to the other in accordance with Section 4.4 and 4.5.

-4-



--------------------------------------------------------------------------------



 



Execution Version
               (c) Each of DMC and Buyer shall ensure that all transactions and
activities contemplated hereunder are conducted in compliance with all
Applicable Laws.
               (d) The parties’ respective Operating Services Representatives
shall meet (in person, via teleconference or via internet-based communications)
on a monthly basis to facilitate ongoing cooperation between the parties in
connection with their performance under this Agreement. At such monthly
meetings, the Operating Services Representatives shall, among other things:
                    (i) review minutes from the previous meeting;
                    (ii) review and analyze performance regarding Service Level
“Targets” and “Penalty Triggers”;
                    (iii) discuss potential improvements (generally);
                    (iv) review current improvement activities (including status
of previous proposals);
                    (v) discuss any disputes, including those subject to
Section 12.11;
                    (vi) review actual problems;
                    (vii) review results of corrective actions taken to address
problems;
                    (viii) update regarding complaints by customers, suppliers
or consumers;
                    (ix) review results of any material inventory discrepancies
resulting from periodic cycle counts or physical inventory inspections;
                    (x) make recommendations with respect to costs;
                    (xi) review marketing plans, including new product
introductions and state of the business;
                    (xii) review forecast accuracy;
                    (xiii) review fish supply and procurement;
                    (xiv) review key operational metrics, such as labeling
attainment and plant production attainment;
                    (xv) review inventory policies and performance and
distribution center capacity utilization by site; and

-5-



--------------------------------------------------------------------------------



 



Execution Version
                    (xvi) review compliance with the pallet maximums set forth
in Schedule 6 attached hereto and, to the extent Buyer’s pallet max exceeds 20%
in a given month, discuss increased costs and remediation measures.
               (e) To the extent relevant to the Business, DMC shall allow Buyer
the option whenever necessary or appropriate (as reasonably determined by Buyer)
to, with reasonable advance notice, assist or otherwise support or participate
in sales presentations or meetings with the purpose of conveying and/or
communicating directly to customers and trade buyers of the Business the product
innovations, product development strategies and initiatives of the Business. In
addition, DMC and Buyer agree that Buyer’s sales personnel shall be permitted to
work together and perform activities with the sales personnel of DMC providing
the Operating Service with respect to sales (which shall include, without
limitation, participating in sales trips and visits to customers) in order to
offer, sell, promote, market and otherwise present Buyer’s products and the
Business to customers to the extent that such activities do not interfere with
the activities of the sales personnel of DMC with respect to DMC’s other
businesses.
               (f) To the extent relevant to the Business, DMC shall allow Buyer
the option whenever necessary or appropriate (as reasonably determined by Buyer)
to, with reasonable advance notice, assist or otherwise support or participate
in decisions regarding distribution or distribution-related matters for the
purpose of, among other things, lowering cost and enhancing efficiencies for the
Business.
               (g) In addition to the matters outlined above in Section 2.3(e)
and 2.3(f), it is acknowledged and agreed among the parties that Buyer shall
have the option whenever necessary or appropriate (as reasonably determined by
Buyer) to suggest recommendations to reduce costs and enhance efficiency to the
extent relevant to the Business. DMC will use reasonable efforts to accommodate
such recommendations to the extent feasible as reasonably determined by DMC. In
particular, the parties agree to use reasonable good faith efforts to negotiate
for the transfer of personnel during and after the Term from DMC and its
Affiliates to Buyer and its Affiliates to facilitate the performance of the
services described herein as Operating Services by Buyer and its Affiliates;
provided that any such employee shall not be transferred if it adversely affects
DMC’s ability to provide an Operating Service unless DMC is excused from
providing such Operating Service as contemplated under this Agreement, or a
particular Operating Service.
       2.4. Personnel.
               (a) DMC’s Control. DMC shall have sole and absolute control over
the selection, management, evaluation, supervision and removal of all DMC
employees, subcontractors and consultants who perform the Operating Services.
               (b) Buyer’s Request for Replacement. In order to ensure that the
Service Levels as contemplated pursuant to Section 5.1 are provided to Buyer by
DMC, Buyer shall have the right to request replacement of any DMC employees,
subcontractors and/or consultants who perform the Operating Services.

-6-



--------------------------------------------------------------------------------



 



Execution Version
       2.5. Disaster Recovery. As soon as practicable after the occurrence of
any unplanned interruption in the provision of the Operating Services under this
Agreement, either party shall determine whether a Disaster has occurred. Upon
the occurrence of any Disaster, the first party making such determination shall
notify the other party’s Operating Services Representative, as soon as
practicable, and the parties shall use commercially reasonable best efforts to
resume providing the interrupted Operating Services and/or the interrupted Buyer
Responsibilities. If a Disaster comes as a direct result of DMC’s gross
negligence or willful misconduct, and DMC incurs additional and unusual costs in
connection therewith, DMC shall remain liable for all additional and unusual
costs related thereto. If a Disaster comes as a result of a Force Majeure Event
or any other circumstances, and DMC incurs additional and unusual costs in
connection therewith, Buyer agrees to pay such additional and unusual costs as a
Pass-Through Cost in accordance with Section 4.3 of this Agreement.
       2.6. Changes to Operating Services.
                (a) Initiated by DMC.
                     (i) DMC may, from time to time, modify, change or otherwise
improve the specifications of any Operating Services to be provided hereunder
for operational and other reasons, provided that (A) any such modifications,
changes or improvements are also made with respect to DMC’s continuing
operations; and (B) if such modification or change (x) is reasonably likely to
result in a Material Adverse Effect or (y) constitutes an election not to use
Transplace or successor entities or other entities providing substantially
similar services or functions or could result in changes to DMC’s third party
warehousing service provider, then in either case of (x) or (y), DMC shall
provide Buyer with prior written notice and shall obtain prior written consent
from Buyer, which consent shall not be unreasonably withheld or delayed. In
addition, to the extent any such modification or change referred to in the
preceding sentence results in Advantage, a nationwide sales broker of DMC, being
replaced or changed, DMC shall provide Buyer with prior written notice and shall
agree to implement contractual protections to ensure that appropriate procedures
will be in place with respect to competition issues of Buyer and/or business
conflicts with the Business.
                    (ii) DMC may temporarily suspend the provision of the
Operating Services (or any part thereof) for reasons of modification as
described in this Section 2.6 or for preventative and emergency maintenance. In
connection with any suspension of Operating Services for preventative and
emergency maintenance, to the extent reasonably practicable, DMC shall
(A) promptly consult with the on-site Buyer’s Operating Services Representative,
including with respect to the anticipated duration of such suspension; and
(B) provide advance written notice to Buyer of any such suspension.
                (b) Initiated by Buyer. From the date hereof, Buyer may, from
time to time, recommend modifications, increases or decreases to the usage or
scope of the Operating Services (each, a “Buyer Change”); provided, however,
that no such proposed Buyer Change shall become effective unless or until
expressly agreed upon in writing by the parties, which consent shall not be
unreasonably withheld, including applicable increases to fees and costs, changes
or nullification of relevant Service Levels, and other items relating to such
Buyer Change. Notwithstanding anything to the contrary herein, DMC shall not be
obligated to

-7-



--------------------------------------------------------------------------------



 



Execution Version
accommodate any recommended modifications, increases or decreases to the usage
or scope of the Operating Services except as expressly agreed. Buyer
acknowledges that any Buyer Change which decreases the scope of Operating
Services may result in the termination of related services that are bundled with
the terminated service and may impact DMC’s ability to meet the Service Levels
with respect to the services impacted.
       2.7. Strategic Direction. Buyer, as owner of the Business, shall be
responsible for the strategic direction of the Business, including but not
limited to, strategic planning, marketing plans, forecasting, pricing and
selling strategies, go-to-market strategies, product innovations, product
development strategies and initiatives, and for determining and monitoring all
operating and financial policies of the Business. Except as otherwise set forth
in this Agreement, this Agreement shall not convey to DMC any of the risks or
rewards of the Business.
       2.8. Reports. During the term of this Agreement, Buyer shall provide to
DMC the reports described in Schedule 1-A, and DMC shall provide to Buyer the
reports described in Schedule 1-B at the frequency indicated in such Schedules,
as the same may be adjusted from time to time upon mutual agreement of the
parties.
ARTICLE III
CONDITIONS / DMC AND BUYER RESPONSIBILITIES
       3.1. Conditions to DMC Obligations. The Operating Services that DMC shall
provide to Buyer hereunder shall be limited exclusively to those services
described on Schedule 1, except as otherwise agreed by the parties in writing.
Furthermore, DMC’s obligation to provide the Operating Services shall be
expressly contingent upon Buyer’s satisfaction of the Buyer Responsibilities
described in this Article III.
       3.2. DMC Responsibilities. DMC shall retain responsibility for the
provision of the Operating Services including, without limitation, the following
(collectively, the “DMC Responsibilities”):
               (a) compensation and benefits, to the extent applicable, provided
to the DMC employees, subcontractors and consultants who perform the Operating
Services;
               (b) satisfaction or discharge of any and all liabilities related
to DMC’s employees, contractors and consultants who perform the Operating
Services;
               (c) taking appropriate action to recover from non-compliant third
parties and passing on such recovery to Buyer to the extent Buyer has incurred
actual losses caused by the non-compliance of such third party; and
               (d) the provision, in a timely manner, of all facilities,
personnel and all other resources set forth in Schedule 1 which are necessary
for the provision of the Operating Services.

-8-



--------------------------------------------------------------------------------



 



Execution Version
       3.3. Buyer Responsibilities. Buyer shall retain responsibility for all
services that are not otherwise provided pursuant to this Agreement including,
without limitation, the following (collectively, the “Buyer Responsibilities”):
               (a) all of the items set forth in Schedule 4;
               (b) corporate services including, but not limited to, human
resources, treasury, tax, legal, risk management, strategic planning, financial
planning and forecasting, marketing plans and corporate information technology
specifically pertaining to the Business and/or Buyer’s employees (including,
without limitation, WAN connectivity to factories, cell phone, teleconferencing,
etc. for Buyer’s employees, and software maintenance fees for factory specific
systems);
               (c) providing timely payment of all fees and costs as required by
this Agreement or as mutually agreed to by the parties;
               (d) delivering to DMC, in a timely manner, all reports, data,
approvals, consents and other information necessary for DMC to provide the
Operating Services;
               (e) performance and compliance, in a timely manner, by all Buyer
employees, subcontractors and representatives of their respective
responsibilities that impact the performance by DMC of the Operating Services,
including, without limitation, those items set forth on Schedule 4; and
               (f) providing DMC notice immediately following any modification
to any of the customer contracts related to the Business which were transferred
to Buyer pursuant to the Purchase Agreement.
ARTICLE IV
FEES
       4.1. Fees Charged for Operating Services.
               (a) Subject to the other terms and conditions of the Agreement,
DMC shall provide the Operating Services referred to in Section 2.1 and
described on Schedule 1 to Buyer or its designee(s) in exchange for the fees set
forth on Schedule 2 (the “Service Fees”).
               (b) During the Term, DMC shall deliver to Buyer an invoice,
within fifteen (15) days after the final day of each Fiscal Month, setting forth
the Operating Services provided during such Fiscal Month and identifying the
Service Fees that are payable. Buyer shall pay to DMC all amounts due and
payable on each such invoice within fifteen (15) days after the receipt of the
applicable invoice. Notwithstanding anything else in this Agreement, sending an
invoice by email with a return receipt requested shall constitute receipt of the
invoice for purposes of this Section. In the event Buyer disagrees with the
amounts set forth on an invoice, the Buyer may seek remedies under
Section 12.11; provided, however, the foregoing shall not permit Buyer to
withhold payments due pursuant to this Section 4.1. Without limiting the
foregoing, DMC may supplement any invoice rendered for less than the full amount
to which

-9-



--------------------------------------------------------------------------------



 



Execution Version
it is entitled under Section 4.1(a); provided that such supplemental invoice is
delivered within a reasonable period of time after the delivery of the original
invoice which is being supplemented.
               (c) All payments to DMC shall be made in United States dollars.
       4.2. Late Payments. Any payments owing to DMC pursuant to this Agreement
that are not paid when due shall bear interest at the [**]* rate prevailing
during such period as published in The Wall Street Journal, plus [**]* percent
([**]*%), calculated from the date such amount was due until the date payment is
received by DMC.
       4.3. Pass-Through Costs. The parties agree that Buyer shall receive
certain services from third party service providers as set forth on Schedule 3
and shall be responsible for all direct costs associated therewith on a
pass-through basis. Buyer shall have sole responsibility for all amounts
invoiced to DMC or Buyer by such third parties for services provided directly
for Buyer’s benefit in support of the Business. To the extent Buyer is invoiced
directly, Buyer shall pay the third party provider directly and provide notice
to DMC confirming such payment. To the extent DMC is invoiced for services
performed by a third party for the benefit of Buyer, Buyer shall reimburse DMC
for (i) all actual, out of pocket, costs incurred by DMC directly for Buyer’s
benefit; and (ii) Buyer’s proportionate share of actual, out of pocket, costs
incurred by DMC for the benefit of both Buyer and DMC, in accordance with the
proportions set forth on Schedule 3 (“Pass-Through Costs”) under the payment
terms of an invoice from DMC (the “Pass-Through Invoice”). Such Pass-Through
Invoice shall be calculated by DMC using its good faith, commercially reasonable
best efforts to invoice direct actual Pass-Through Costs and reasonably allocate
shared Pass-Through Costs between DMC and Buyer in accordance with Schedule 3.
In the event Buyer disagrees with the amounts set forth on an invoice, the Buyer
may seek remedies under Section 12.11; provided, however, the foregoing shall
not permit Buyer to withhold payments due pursuant to this Section 4.3. Buyer
agrees to indemnify, defend and hold DMC harmless for any and all claims arising
from Buyer’s failure to pay DMC or any third party service provider for any
amounts due and owing for services performed for Buyer’s benefit in support of
the Business.
       4.4. Financial Audits. Each of DMC and Buyer agree to cooperate with the
other’s external audit procedures, including, without limitation, allowing Buyer
and/or its external auditors reasonable access to all relevant books and records
of the Business, subject to the same notice requirements as set forth in
Section 4.5. Each party agrees to promptly deliver to the other a schedule of
such party’s quarterly and annual audit requirements. DMC agrees to support
statutory reporting of Buyer on a calendar basis assuming use of DMC’s
accounting calendar (i.e. DMC will include 12 months of activity based on DMC’s
normal monthly cutoff).
       4.5. Performance Audits.
               (a) Upon no less than five (5) Business Days prior written
notice, and in no event more than once each calendar quarter, DMC shall allow
Buyer, and its employees
 

*   CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION

-10-



--------------------------------------------------------------------------------



 



Execution Version
and audit representatives, to have access during normal business hours to DMC’s
business premises and personnel (including subcontractors), to verify the
accuracy and integrity of the books and records that are relevant to and
supporting all variable fees in Schedule 2 and Pass-Through Costs in Schedule 3
relating to the provision of the Operating Services by DMC to the Business.
               (b) If DMC and Buyer mutually agree upon the findings of such
audit and if any audit or examination reveals that the amounts paid for variable
fees in Schedule 2 and Pass-Through Costs in Schedule 3 during any period are
not correct for such period, overcharges and undercharges shall be resolved as
follows: (i) if an overcharge is found, Buyer shall be entitled to a credit for
such overcharge amount which shall reduce the Buyer’s next payment owed; and
(ii) if an undercharge is found, DMC shall be entitled to add such undercharge
to DMC’s next payment owed. Neither party shall be subject to any fees or
penalties for such overcharges or undercharges, except that such overcharged or
undercharged amounts shall bear interest calculated as set forth in Section 4.2
from the date such amount was overcharged or undercharged until the date payment
is received by either DMC or Buyer, as the case may be. Any dispute shall be
resolved in accordance with Section 12.11. Notwithstanding the foregoing,
neither party shall be responsible for payment of any overcharge or undercharge
amount that is de minimus. Buyer shall bear the cost of Buyer’s audit of DMC;
provided, however, that if there is an error in favor of Buyer which results in
the aggregate over the course of a twelve (12) month period in an overcharge of
more than ten percent (10%), then the fees and expenses of the audit shall be
borne by DMC.
ARTICLE V
SERVICE LEVELS
       5.1. Service Levels. Notwithstanding any other provision of this
Agreement, DMC shall perform the Operating Services in a manner that is at least
consistent in scope and quality with its performance of such services for itself
prior to the Closing Date and in any event in accordance with the conditions as
set forth on Schedule 5 attached hereto (the “Service Levels”). Buyer hereby
acknowledges that the DMC financial closing calendar will be the basis for all
financial reporting provided to the Buyer during the Term.
       5.2. Excused Performance. DMC will be relieved from meeting the Service
Levels in the event of any of the following:
               (a) Buyer’s breach of the Agreement (or the Purchase Agreement or
any other Transaction Documents).
               (b) service or resource reductions, or product or service
architecture changes or specifications or instructions, requested or approved by
Buyer and agreed to by the parties or any act or omission attributable or
controllable by Buyer (including, without limitation, allocation cuts and new
product introductions).
               (c) Buyer’s failure to satisfy any of the Buyer Responsibilities.
               (d) any act or omission not attributable to or controllable by
DMC (including, without limitation, any material forecast inaccuracies and
adjustments to inventory

-11-



--------------------------------------------------------------------------------



 



Execution Version
levels which are contrary to DMC’s reasonable recommendations); provided, that,
DMC takes responsibility for DMC’s third party service providers and agents that
DMC hires and manages in connection with the provision of Operating Services.
               (e) as otherwise provided in this Agreement, including Force
Majeure and specifically including importation holds placed on incoming
containers by Homeland Security or other governmental authorities.
       5.3. Failure to Perform.
               (a) In the event Buyer brings to the attention of DMC any failure
by DMC to meet, in whole or in part, a Service Level which is a “Penalty
Trigger,” the Operating Services Representative appointed by DMC under
Section 2.3 shall (i) investigate and notify Buyer of the cause of the problem,
(ii) use commercially reasonable best efforts to correct the problem and to
resume meeting the Service Levels and (iii) advise Buyer of the status of the
remedial efforts being undertaken with respect to such problems. To the extent
Buyer believes such failure is not remedied within a reasonable time after the
occurrence of the failure, DMC shall either (i) agree with Buyer that DMC is not
in material compliance with the Service Level and it is not excused pursuant to
Section 5.2 above (each a “Service Level Failure”); or (ii) disagree that DMC is
not in material compliance and provide a notice of dispute in writing to Buyer
(“Notice”). If such dispute is not resolved by agreement, in writing, between
the parties, within fourteen (14) days after the date of the Notice, such
dispute shall be referred to the Buyer’s Director of Supply Chain Operations and
DMC’s Assistant Controller for resolution. If such executive officers of both
parties are unable to resolve the dispute within fourteen (14) days of the
referral to them, either party shall be free to pursue any claim in accordance
with Section 12.11 of this Agreement.
               (b) If the parties agree pursuant to Section 5.3(a) that a
Service Level Failure has occurred below the Service Level which is a “Penalty
Trigger,” DMC shall be responsible for the penalty described in Schedule 5 (the
“Penalty”) with respect to the Service Level affected. Any Penalty payable under
this Section shall be considered a credit to offset the Services Fees that are
due and payable in the month immediately following the determination of such
Service Level Failure. In no event shall any Penalty accrue with respect to the
Service Levels pertaining to Operating Services with respect to sales until
three (3) months following the Closing Date. With respect to Operating Services
relating to sales, DMC shall use commercially reasonable best efforts to
cooperate with Buyer in good faith to improve sales performance of the Business.
               (c) DMC will assume all responsibility for and will compensate
Buyer for any penalties, surcharges or additional costs levied on Buyer by its
customers or suppliers, due to the grossly negligent acts or omissions or
willful misconduct of DMC under this Agreement, whether or not such grossly
negligent acts or omissions or willful misconduct arises from or results in a
failure to perform at the Service Levels contemplated pursuant to Section 5.1;
provided, however, that DMC shall not be liable for any such penalties,
surcharges or additional costs levied on Buyer to the extent any such items are
reasonably attributable to any of the circumstances described in Section 5.2.

-12-



--------------------------------------------------------------------------------



 



Execution Version
               (d) In the event of a Service Level Failure (below the Service
Level which is a “Target”) that continues for three (3) consecutive months
during the Term (or in the case of the transfer freight metric, for three
(3) consecutive quarters) or is not met in six (6) out of twelve (12) months,
such noncompliance shall be deemed to have a Material Adverse Effect and shall
constitute a material breach with respect to the Operating Service affected by
the Service Level Failure. If such noncompliance is not cured within thirty
(30) days of notice relating thereto, Buyer shall have the option to terminate
the category of Operating Service affected by the Service Level Failure and no
payment for such Operating Service shall be due or owing by Buyer to DMC for the
remainder of the Term.
               (e) To the extent that a Service Level Failure has resulted in a
payment of a Penalty by DMC to Buyer or to Buyer’s customers or suppliers as
provided in Section 5.3(c) above, such Penalty amount shall be counted as part
of monetary damages for purposes of the limitation of liability provided herein.
ARTICLE VI
TERM AND TERMINATION
       6.1. Term. DMC shall commence providing the Operating Services on the
Closing Date. DMC shall provide all of the Operating Services for a period of
twenty-four (24) months following the Closing Date (the “Initial Term”). Any
renewal or extension hereof shall be made by written agreement among the parties
(such renewal or extension shall be known as the “Renewal Term”). The Initial
Term and the Renewal Term are collectively referred to herein as, the “Term.”
       6.2. Termination by Buyer. Buyer may terminate this Agreement upon
written notice of such termination to DMC,
               (a) in the event of a material breach of this Agreement, the
Purchase Agreement or any other Transaction Documents by DMC. Such termination
shall become effective sixty (60) days from the date such notice of termination
is given (i) unless, within said sixty (60) day period, such material breach and
any intervening material breaches have been cured, or if such breach is capable
of cure within a commercially reasonable period of time but cannot reasonably be
expected to be cured within sixty (60) days, and DMC has commenced to cure
within such sixty (60) day period, then DMC shall have an additional thirty
(30) days thereafter to cure such breach; (ii) unless DMC, in good faith,
disputes the obligation in question and has performed all of the obligations
hereunder not in dispute; or
               (b) in the event DMC assigns this Agreement, except as provided
in Section 12.1, without the prior written consent of Buyer.
       6.3. Termination by DMC. DMC may terminate this Agreement upon written
notice of such termination to Buyer:
               (a) in the event of a material breach of this Agreement, the
Purchase Agreement or any other Transaction Documents by Buyer. Subject to
Section 6.3(c), such termination shall become effective thirty (30) days from
the date such notice of termination is given (x) unless within said thirty
(30) day period such material breach and any intervening

-13-



--------------------------------------------------------------------------------



 



Execution Version
material breaches have been cured or (y) unless Buyer, in good faith, disputes
the obligation in question and has performed all of the obligations hereunder
not in dispute; provided that if the dispute in question results in the
non-payment of invoices, all undisputed amounts will be paid, and the parties
may promptly initiate dispute resolution proceedings under Section 12.11 hereof
(notwithstanding anything to the contrary in Section 6.2); or
               (b) in the event Buyer assigns this Agreement, except as provided
in Section 12.1, without the prior written consent of DMC; or
               (c) in the event payments owing to DMC pursuant to this Agreement
are not received from Buyer by the due date (while taking into account the grace
period of thirty (30) days following the receipt of the invoice for such
payments) for two (2) consecutive monthly billing cycles or six (6) times in any
twelve (12) month period.
       6.4. Obligations Upon Expiration/Termination.
               (a) Upon the expiration of the Term or the termination of this
Agreement for any reason, within a mutually agreed upon time period, each party
(as Receiving Party under Article X hereof), shall return to the other party,
(as Disclosing Party under Article X hereof), or provide, if elected by
Disclosing Party, written certification of the destruction of all documentation
in any medium that contains Disclosing Party’s Confidential Information, and
retain no copies, other than one (1) archival copy for evidentiary purposes.
               (b) Commencing on the effective date of termination or expiration
of (i) one (1) or more particular Operating Service(s) under Section 5.3(c) or
(ii) this Agreement, DMC shall provide to Buyer, or at Buyer’s request to
Buyer’s designee, reasonable termination/expiration assistance to allow the
Operating Service(s) to continue without interruption or adverse effect and to
facilitate the orderly transfer of the Operating Services to Buyer or its
designee (“Termination/Expiration Assistance”). The Termination/Expiration
Assistance shall be provided to Buyer in accordance with the terms of a mutually
agreed upon workplan which shall provide for a term of not less than six
(6) months; provided, however, that DMC’s sole responsibility in connection with
such transition shall be limited to providing data files to Buyer, and Buyer
shall retain responsibility for all other services needed to effectuate the
transition; provided, further, however, to the extent such termination or
expiration of an Operating Service results from a material breach of DMC, DMC
shall be responsible for the actual costs of moving the products and goods owned
by Buyer to a replacement warehouse, distribution center or other location
reasonably designated by Buyer or Buyer’s designee. Buyer agrees to pay DMC for
all Termination/Expiration Assistance in accordance with Article IV of this
Agreement. Notwithstanding the foregoing, DMC shall not be obligated to provide
any Termination/Expiration Assistance if Buyer fails (i) to pay any undisputed
payments due under this Agreement or (ii) to make reasonable assurance of prompt
payment or advance payment to DMC for the Termination/Expiration Assistance.
       6.5. No Revival. Notwithstanding any of the foregoing, the performance of
any of the Operating Services by DMC, after notice of termination is given
hereunder, shall not operate as a renewal or revival of this Agreement or as a
waiver of such termination.

-14-



--------------------------------------------------------------------------------



 



Execution Version
       6.6. Timing for Termination. Notwithstanding anything to the contrary in
this Agreement, any termination hereunder (regardless of whether it is by Buyer
or DMC) shall only be effective at the end of a DMC Fiscal Month.
       6.7. Survival. In the event of termination of this Agreement,
Article VIII, Article X and Article XII shall continue in full force and effect
for the applicable period described in such Article or to the extent necessary
to interpret this Agreement. Termination of this Agreement shall be without
prejudice to any rights that may have accrue to either party at the date of such
termination or from any obligations continuing beyond the termination of this
Agreement. In addition, the termination or expiration of this Agreement will not
relieve Buyer from its obligations to pay any amounts due and owing for services
rendered prior to such termination or expiration for which Buyer has not yet
paid.
ARTICLE VII
REPRESENTATIONS AND WARRANTIES
       7.1. Representations and Warranties of DMC. DMC represents and warrants
to Buyer as follows: (a) it is a corporation duly organized, validly existing
and in good standing under the laws of the State of Delaware; (b) it has the
requisite power and authority to execute, deliver and perform its obligations
under this Agreement; and (c) the execution, delivery and performance of this
Agreement and the consummation of the transactions contemplated herein have been
duly authorized by the requisite corporate action.
       7.2. Representations and Warranties of Buyer. Buyer represents and
warrants to DMC as follows: (a) it is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware; (b) it
has the requisite power and authority to execute, deliver and perform its
obligations under this Agreement; and (c) the execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated herein have been duly authorized by the requisite corporate action.
ARTICLE VIII
INDEMNIFICATION
       8.1. Indemnification Obligations. Each party and its Affiliates, and the
directors, officers, employees and agents of each of them (collectively, the
“Indemnifying Party”) will defend, indemnify and hold harmless the other party
and its Affiliates, and the directors, officers, employees and agents of each of
them (collectively, the “Indemnified Party”) against any and all liabilities,
losses and expenses (including, but not limited to, reasonable attorneys’ fees)
incurred in connection with any claims, demands, lawsuits, judgments, penalties
or actions, of any third party against the Indemnified Party, which relate to
any of the following: (1) grossly negligent acts or omissions, or willful
misconduct of the Indemnifying Party; (2) breach by the Indemnifying Party of
its obligations under this Agreement or representations, warranties and
covenants contained in this Agreement; (3) violation of any applicable law,
statute or regulation by the Indemnifying Party; (4) claims for products
liability attributable to the Indemnifying Party; (5) claims for amounts due and
owing to any third party providers of services related to the Business;
(6) death, bodily injury or

-15-



--------------------------------------------------------------------------------



 



Execution Version
property damage caused by the Indemnifying Party; and (7) as to Buyer, any
claims by Buyer employees for workers’ compensation benefits under DMC’s
workers’ compensation policies.
       8.2. Procedure for Indemnity.
               (a) Notice of Indemnity Claims.  If a claim (an “Indemnity
Claim”) is to be made by a party entitled to indemnification hereunder against
the Indemnifying Party, the party claiming such indemnification shall give
written notice (an “Indemnity Claim Notice”) to the Indemnifying Party as soon
as practicable after the party entitled to indemnification becomes aware of any
fact, condition or event which may give rise to damages for which
indemnification may be sought under this Article VIII.
               (b) Defense of Third-Party Claims.
                    (i) If any lawsuit or enforcement action is filed by a third
party against any party entitled to the benefit of indemnity hereunder with
respect thereto, written notice thereof shall be given to the Indemnifying Party
as promptly as practicable (and, in any event, within fifteen (15) calendar days
after the service of the citation or summons). The failure of any Indemnified
Party to give timely notice hereunder shall not affect rights to indemnification
hereunder, except to the extent that the Indemnifying Party has been damaged by
such failure. After such notice, with respect to any such claim relating solely
to the payment of money damages and which will not result in the Indemnified
Party’s becoming subject to injunctive or other relief or otherwise adversely
affect the Business in any manner, and as to which the Indemnifying Party shall
have acknowledged, in writing, to the Indemnified Party that the Indemnifying
Party is obligated under the terms of its indemnity hereunder in connection with
such lawsuit or action, then the Indemnifying Party shall be entitled, if it
elects to do so, at its own cost, risk and expense, (i) to take control of the
defense and investigation of such lawsuit or action, (ii) to employ and engage
legal counsel of its own choice, but, in any event, reasonably acceptable to the
Indemnified Party, to handle and defend the same unless the named parties to
such action or proceeding (including any impleaded parties) include both the
Indemnifying Party and the Indemnified Party and the Indemnified Party has been
advised by counsel that there may be one (1) or more legal defenses available to
such Indemnified Party that are different from or additional to those available
to the Indemnifying Party, in which event, the Indemnified Party shall be
entitled, at the Indemnifying Party’s cost, risk and expense, to separate
counsel of its own choosing. The Indemnifying Party shall not, without the
written consent of the Indemnified Party, which shall not be unreasonably
withheld, conditioned or delayed, (i) settle or compromise any Indemnity Claim
or consent to the entry of any judgment which does not include an unconditional
written release, by the claimant or plaintiff, of the Indemnified Party, from
all liability in respect of such Indemnity Claim or (ii) settle or compromise
any Indemnity Claim if the settlement imposes equitable remedies or material
obligations on the Indemnified Party other than financial obligations for which
such Indemnified Party will be indemnified hereunder. No Indemnity Claim which
is being defended in good faith by the Indemnifying Party in accordance with the
terms of this Agreement shall be settled or compromised by the Indemnified Party
without the written consent of the Indemnifying Party, which consent shall not
be unreasonably withheld.

-16-



--------------------------------------------------------------------------------



 



Execution Version
                    (ii) If the Indemnifying Party fails to assume the defense
of such lawsuit or action within thirty (30) calendar days after receipt of the
Indemnity Claim Notice, the Indemnified Party against which such lawsuit or
action has been asserted will (upon delivering notice to such effect to the
Indemnifying Party) have the right to undertake, at the Indemnifying Party’s
cost and expense, the defense, compromise or settlement of such lawsuit or
action on behalf of and for the account and risk of the Indemnifying Party;
provided, however, that such lawsuit or action shall not be compromised or
settled without the written consent of the Indemnifying Party, which consent
shall not be unreasonably withheld. If the Indemnified Party settles or
compromises such lawsuit or action without the prior written consent of the
Indemnifying Party, the Indemnifying Party will bear no liability hereunder for
or with respect to such lawsuit or action, unless the Indemnifying Party
unreasonably withheld consent. In the event either party assumes the defense of
a particular lawsuit or action in the manner contemplated above, the party
assuming such defense will keep the other party reasonably informed of the
progress of any such defense, compromise or settlement. The Indemnifying Party
shall be liable for any settlement of any action effected pursuant to and in
accordance with this Article VIII and for any final judgment (subject to any
right of appeal), and the Indemnifying Party agrees to indemnify, defend and
hold harmless the Indemnified Party from and against any damages for which
indemnification may be sought under this Article VIII by reason of such
settlement or judgment.
       8.3. Limitation on Indemnity.
               (a) To the extent that any claim, action, demand or lawsuit that
is subject to indemnification under this Agreement is covered by insurance, the
amount of any indemnity payment shall be net of the Net Proceeds of any
insurance policy paid to the Indemnified Party with respect to such claim,
action, demand or lawsuit. For purposes of this Section 8.3, “Net Proceeds”
shall mean the insurance proceeds actually received, less any expenses of
recovery, deductibles, and/or co-payments. If any amounts are reimbursed under
insurance coverage, subsequent to indemnification under this Article VIII, the
Indemnified Party shall reimburse the Indemnifying Party in an amount equal to
the amounts subsequently received under insurance coverage (net of the expenses
of recovery).
               (b) An Indemnified Party shall take all reasonable steps to
mitigate any claim, action, demand or lawsuit upon becoming aware of any event,
which could reasonably be expected to give rise to such claim, action, demand or
lawsuit. Amounts due any Indemnified Party pursuant to this Article VIII shall
be determined after taking into account any indemnity, contribution or other
similar payment received by the Indemnified Party from any third party with
respect thereto.
               (c) Subject to the right to seek equitable remedies under
Section 12.7, the indemnification provided in this Article VIII shall be the
sole and exclusive remedy for any claims covered by Section 8.1 hereof.
       8.4. Survival of Indemnification Obligations. The obligations of the
parties set forth in this Article VIII shall survive the termination of this
Agreement for a period of eighteen (18) months, except that a claim for
indemnification for which notice was given,

-17-



--------------------------------------------------------------------------------



 



Execution Version
pursuant to Section 8.2, by an Indemnified Party, prior to the end of such
eighteen (18) month period, shall survive until such claim is fully and finally
determined.
ARTICLE IX
LIMITATIONS
       9.1. Disclaimer of Warranties. EXCEPT AS SET FORTH IN THIS AGREEMENT,
NEITHER PARTY MAKES ANY WARRANTIES OR REPRESENTATIONS OF ANY KIND WHATSOEVER
WITH RESPECT TO THE OPERATING SERVICES, WHETHER EXPRESS OR IMPLIED, STATUTORY,
OR BY OPERATION OF LAW OR OTHERWISE, AND EACH PARTY EXPRESSLY DISCLAIMS ANY AND
ALL WARRANTIES OF ORIGINALITY, MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, TITLE, NON-INFRINGEMENT AND SUITABILITY OF THE SERVICES.
       9.2. Maximum Liability. The maximum aggregate liability of either party
for all actual damages arising as a result of or in connection with this
Agreement and the transactions contemplated herein shall not exceed an amount
that is one hundred percent (100%) of the contracted amount of the Service Fees
set for the initial year of the Term. The maximum aggregate liability prescribed
in this Section shall not apply to damages arising out of fraudulent acts as
determined by the arbitrators pursuant to Section 12.11.2 of this Agreement.
       9.3. Disclaimer of Consequential Damages. Notwithstanding anything to the
contrary in this Agreement, in no event shall either party be responsible to any
other party hereunder for any loss of, or damage to, data, any treble, punitive,
special, exemplary, incidental, indirect or consequential damages or lost
profits, business, revenue, goodwill or anticipated savings hereunder (except to
the extent awarded in a third party claim against any Indemnified Party).
       9.4. Exclusive Remedy. Subject to the right to seek equitable remedies
under Section 12.7, the remedies set forth in this Section are the sole and
exclusive remedy for any claims of either party against the other arising as a
result of or in connection with this Agreement.
ARTICLE X
CONFIDENTIALITY/NONSOLICITATION
       10.1. Confidential Information. DMC and Buyer each acknowledge that
Confidential Information may be disclosed to the other party in connection with
this Agreement. Except as otherwise specifically provided by the parties,
“Confidential Information” shall mean any nonpublic, proprietary information,
Intellectual Property and other confidential information, including, but not
limited to, descriptions, specifications and the like of a Disclosing Party that
is provided or communicated by the Disclosing Party to the Receiving Party after
the date hereof.
       10.2. Obligations.

-18-



--------------------------------------------------------------------------------



 



Execution Version
               (a) Each party (in such capacity, the “Receiving Party”)
acknowledges and agrees to (i) use with respect to the Confidential Information
of the other party (in such capacity, the “Disclosing Party”) the same care and
discretion to prevent such Confidential Information from being disclosed,
published or disseminated as it employs to avoid disclosure, publication or
dissemination of its own similar Confidential Information (but in no event less
than reasonable care); (ii) use the Disclosing Party’s Confidential Information
only for the purpose for which it was disclosed; and (iii) not disclose,
disseminate or provide access to the Disclosing Party’s Confidential Information
to any Person other than to those employees and agents who have a need to know
it in order to assist the Receiving Party in performing its obligations
hereunder, or to permit the Receiving Party to exercise its rights under this
Agreement.
               (b) Notwithstanding the foregoing, the Receiving Party may
disclose the Confidential Information to a third party who is involved in
providing Operating Services under this Agreement or is contemplating entering
into a transaction with DMC pertaining to a sale of all or any portion of its
business, provided that: (i) such disclosure is reasonably necessary for the
third party to perform its duties or evaluate the potential transaction;
(ii) the Receiving Party causes the third party to be bound to the same
obligations regarding Confidential Information as the parties are subjected to
in this Article X; and (iii) the Receiving Party assumes full responsibility for
the acts or omissions of such third parties, no less than if the acts or
omissions were those of the Receiving Party.
               (c) Without limiting the generality of the foregoing, neither
party will publicly disclose the terms of this Agreement, unless required by
applicable law or regulation, without the prior written consent of the other.
Furthermore, neither DMC nor Buyer will: (i) acquire any right in or assert any
lien against the Confidential Information of the other party, other than as
provided in this Agreement; or (ii) sell, assign, lease or otherwise dispose of
Confidential Information of the other to third parties or commercially exploit
such Confidential Information, other than as permitted in this Agreement.
               (d) In addition, the parties shall take reasonable steps by
agreement or otherwise so that their employees, subcontractors and consultants
comply with these confidentiality provisions.
       10.3. Exclusions. Notwithstanding anything to the contrary in the
foregoing, Confidential Information does not include, and this Article X will
not apply to, any information that DMC and Buyer, as Receiving Party, can
demonstrate was:
               (a) at the time of disclosure to it, in the public domain;
               (b) after disclosure of it, published or otherwise became part of
the public domain through no fault of the Receiving Party;
               (c) in the possession of the Receiving Party at the time of
disclosure to it;
               (d) received after disclosure to it from a third party who had a
lawful right to disclose such information to it;

-19-



--------------------------------------------------------------------------------



 



Execution Version
               (e) independently developed by the Receiving Party without
reference to Confidential Information of the Disclosing Party; or
               (f) required to be disclosed pursuant to an applicable law, rule,
regulation, government requirement or court order, or the rules of any stock
exchange (provided, however, that the Receiving Party shall advise the
Disclosing Party of such required disclosure promptly upon learning thereof in
order to afford the Disclosing Party a reasonable opportunity to contest, limit
and/or assist the Receiving Party in crafting such disclosure).
       10.4. Loss of Confidential Information. In the event of any disclosure or
loss of, or inability to account for, Confidential Information, the Receiving
Party will notify the Disclosing Party immediately in writing.
       10.5. Period of Confidentiality. Confidential Information disclosed
pursuant to this Agreement will be subject to the terms of this Agreement for
two (2) years following the expiration or termination of this Agreement for any
reason.
       10.6. Nonsolicitation. During the Term and for a period of two (2) years
following termination of the Agreement for any reason, each party shall not, and
shall cause its subsidiaries not to, without the prior written consent of the
other party, directly or indirectly, hire or solicit any employees of the other
who performed (or received) the Operating Services hereunder; provided, however,
that this Section will not prohibit either party or its subsidiaries from
soliciting or employing any such individual who contacts such party or any
subsidiary in response to any general solicitation or advertising not
specifically directed at any such individual or group of individuals.
Notwithstanding the above the indirect employees who shall be identified by DMC
and Buyer six months prior to the expiration of the Agreement, may be solicited
or hired by Buyer after the expiration of the term.
ARTICLE XI
INTELLECTUAL PROPERTY RIGHTS
       11.1. Definition. As used herein, the term “Intellectual Property” shall
mean any and all technology, inventions, processes, know-how, designs, works of
authorship, non-public materials and any other technical subject matter related
thereto. Intellectual Property also includes all intellectual property rights or
similar proprietary rights related to the foregoing, including, without
limitation, (i) patent rights and utility models, (ii) copyrights and database
rights, (iii) trademarks and trade dress and the goodwill associated therewith,
(iv) trade secrets, (v) mask works, and (vi) industrial design rights; in each
case, including any registrations of, applications to register, and renewals and
extensions of, any of the foregoing with or by any governmental authority in any
jurisdiction in the world.
       11.2. Ownership of Intellectual Property. Each party owns and shall
retain all right, title and interest in and to any and all pre-existing or
independently developed Intellectual Property of such party, as well as any and
all enhancements or modifications thereto and derivatives thereof.

-20-



--------------------------------------------------------------------------------



 



Execution Version
          11.3. No Additional Rights. Neither party shall receive, by virtue of
this Agreement, any rights of ownership or use of any Intellectual Property
owned by the other party.
ARTICLE XII
MISCELLANEOUS
          12.1. Assignment; Subcontracting. This Agreement shall not be assigned
in whole or in part by either party hereto without the prior written consent of
the other party. Any assignment without such written consent shall be void and
of no effect; provided, however, that either party may assign this Agreement to
an Affiliate without the consent of the other party to the Agreement.
          12.2. Notices. Any notice or other instrument or thing required or
permitted to be given, served or delivered to any of the parties hereto shall be
in writing and shall be deemed to have been given, served or delivered when
delivered if given in person or by private courier or delivery service, or
twenty-four (24) hours after being deposited with a recognized overnight
carrier, or seventy-two (72) hours after being deposited in the United States
mail, registered and with proper postage prepaid, addressed as follows:

          If to DMC, addressed to:   Del Monte Corporation
One Market Street
San Francisco, CA 94105
Attn: General Counsel
Telephone: 415.247.3262
Fax: 415.247.3263
 
       
 
  With a copy (which shall
not constitute the
required notice) to:   Pepper Hamilton LLP
3000 Two Logan Square
Eighteenth and Arch Streets
Philadelphia, PA 19103-2799
Attn: John P. Duke and Solomon Hunter, Jr.
Telephone: 215.981.4000
Fax: 215.981.4750
 
       
 
  If to Buyer, addressed to:   StarKist Co.
323 North Shore Drive
Suite 600
Pittsburgh, PA 15212
Attention:   Donald Binotto
Telephone: 412.600.9294
 
       
 
  With a copy (which shall
not constitute the
required notice) to:   Simpson Thacher & Bartlett LLP
ICBC Tower, 35th Floor
3 Garden Road
Hong Kong SAR, China

-21-



--------------------------------------------------------------------------------



 



Execution Version

         
 
      Attn: Jin Hyuk Park
Telephone: 852.2514.7600
Fax: 852.2869.7694

or to such other place and with such other copies as a party may designate as to
itself by written notice to the others.
          12.3. Governing Law. This Agreement shall be construed in accordance
with and governed by the internal laws of the State of Delaware (without giving
effect to its choice of law principles).
          12.4. Entire Agreement. This Agreement, including the Schedules
hereto, and the other agreements and written understandings referred to herein
or otherwise entered into by the parties hereto on the date hereof (including,
without limitation, the Purchase Agreement), constitutes the entire agreement
and understanding of the parties and supersedes all other prior covenants,
agreements, undertakings, obligations, promises, arrangements, communications,
representations and warranties, whether oral or written, by any party hereto or
by any director, officer, employee, agent, Affiliate or representative of any
party hereto.
          12.5. Amendment or Modification. This Agreement may not be amended
except in an instrument, in writing, signed on behalf of each of the parties. No
amendment, supplement, modification or waiver of this Agreement shall be binding
unless executed in writing by the party or parties to be bound thereby.
          12.6. Waiver. Except where a specific period for action or inaction is
provided herein, neither the failure nor any delay on the part of any party in
exercising any right, power or privilege under this Agreement or the documents
referred to in this Agreement shall operate as a waiver thereof, nor shall any
waiver on the part of any party of any such right, power or privilege, nor any
single or partial exercise of any such right, power or privilege, preclude any
other or further exercise thereof or the exercise of any other such right, power
or privilege. The failure of a party to exercise any right conferred herein,
within the time required, shall cause such right to terminate with respect to
the transaction or circumstances giving rise to such right, but not any such
right arising as a result of any other transactions or circumstances.
          12.7. Cumulative Remedies. Notwithstanding Section 8.3(c), Section
5.3(d) and Section 9.4, it is specifically understood and agreed that any breach
of the provisions of this Agreement or any other agreement executed and
delivered pursuant to this Agreement by any person subject hereto may result in
irreparable injury to the other parties hereto, that the remedy at law alone may
be an inadequate remedy for such breach, and that, in addition to any other
remedies which they may have, such other parties may seek to enforce their
respective rights by actions for specific performance; provided, however, that
any monies paid by DMC to achieve such specific performance remedy are subject
to the limitation of liability provided herein.
          12.8. Multiple Counterparts. This Agreement may be executed in two
(2) or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one (1) and the same instrument.

-22-



--------------------------------------------------------------------------------



 



Execution Version
          12.9. Severability. If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other terms or other provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the Agreement is not affected in any manner adverse to any party. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner to the end that the intentions of the Agreement
are fulfilled to the greatest extent possible.
          12.10. Titles. The titles, captions or headings of the Articles and
Sections herein are inserted for convenience of reference only and are not
intended to be a part of or to affect or restrict the meaning or interpretation
of this Agreement.
          12.11. Dispute Resolution.
               12.11.1. Escalation. In the event of any dispute, controversy or
claim of any kind or nature arising under or in connection with this Agreement,
or in any way relating to the subject matter of this Agreement or the
relationship between the parties, including disputes as to the creation,
validity, interpretation, breach or termination of, or the performance under,
this Agreement (a “Claim”) between the parties, the parties shall resolve any
such Claim in accordance with the following procedures:
     If a Claim arises, then within fifteen (15) Business Days of a written
request by either party, the Operating Services Representatives shall meet and
attempt to resolve the Claim. If the Operating Services Representatives cannot
resolve the Claim within fifteen (15) Business Days of the meeting, then the
Claim shall be submitted to the Buyer’s Senior Vice President, Supply Chain
Operations and DMC’s Senior Vice President, Supply Chain Operations. If such
executives cannot resolve the Claim within ten (10) Business Days of the
submission of the Claim to them, then the Buyer’s Chief Executive Officer and
DMC’s Chief Financial Officer shall meet and attempt to resolve the Claim. If
the Buyer’s Chief Executive Officer and DMC’s Chief Financial Officer are unable
to resolve the Claim within fifteen (15) Business Days of the meeting, then
either party shall have the right to refer the Claim to arbitration in
accordance with Section 12.11.2 below (except for matters dealing with
injunctive or equitable relief).
               12.11.2. Arbitration. Any Claim which has not been resolved in
accordance with Section 12.11.1 of this Agreement shall be finally resolved as
follows:
               (a) All Claims even though some or all of such Claims may be
extra-contractual in nature, whether such Claims sound in contract, tort or
otherwise, at law or in equity, under any Applicable Law, whether provided by
constitutional, statutory or common law, for damages or any other relief, shall
be finally settled under the 1 January 1998 Rules of Arbitration of the
International Chamber of Commerce (“Rules”).
               (b) In the event a Claim is for an amount equal to or in excess
of $10,000,000, the Claim shall be settled under the Rules before a panel of
three (3) arbitrators. DMC and the Buyer shall each appoint an arbitrator and
the third arbitrator shall be selected by

-23-



--------------------------------------------------------------------------------



 



Execution Version
both DMC and the Buyer. In the event that DMC and the Buyer are unable to
mutually agree on a third arbitrator, the third arbitrator shall be selected in
accordance with the Rules. The persons selected to be the arbitrators shall be
either retired judges or individuals having experience with and knowledge of the
seafood product industry, and at least one (1) arbitrator shall be an attorney.
               (c) In the event a Claim is for an amount less than $10,000,000,
the Claim shall be settled under the Rules before one (1) arbitrator mutually
agreed to by the parties. In the event that DMC and the Buyer are unable to
mutually agree on an arbitrator, the arbitrator shall be selected in accordance
with the Rules. The person selected to be the arbitrator shall be either a
retired judge, an attorney or an individual having experience with and knowledge
of the seafood product industry.
               (d) To the extent that an arbitration takes place, such
arbitration shall be in San Francisco, California. The language of the
arbitration shall be in English. Expenses of the arbitrator(s) shall be divided
equally between DMC and the Buyer. Each party shall bear its own costs of
preparing and presenting its case, including its own attorney’s fees and
expenses. Judgment upon the award rendered by the arbitrator(s) may be entered
in any court having jurisdiction thereof, and shall be enforceable against the
parties.
               (e) Notwithstanding the foregoing, each party shall have the
right to seek equitable or injunctive relief in a court of competent
jurisdiction without complying with the provisions of this Section 12.11,
subject to Section 12.7 above.
          12.12. Insurance.
               (a) Throughout the Term, without prejudice to any rights that
either party has under this Agreement, each of DMC and Buyer shall maintain at
its own expense, and shall provide and keep in force, the following insurance:
                    (i) To the extent required by Law, statutory worker’s
compensation insurance covering such party’s employees in full compliance with
the applicable Worker’s Compensation Act and employer’s liability insurance with
limits of [**]* per illness or accident; and
                    (ii) Commercial general liability insurance, including broad
form contractual, products and completed operations liability coverage, with a
combined single limit of [**]* per occurrence for bodily injury or property
damage.
               (b) Any of the required insurance coverage’s hereunder may be
effected by participation in a plan of self insurance that is reasonably
acceptable to the other party at all times during the Term.
 

*   CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION

-24-



--------------------------------------------------------------------------------



 



Execution Version
               (c) Each party shall be responsible for maintaining insurance
with respect to such party’s own finished goods.
          12.13. Independent Contractor Relationship. For purposes of this
Agreement, DMC shall be deemed an independent contractor of Buyer. Nothing
contained in or performed pursuant to this Agreement shall be construed as
creating a partnership, agency or joint venture between DMC and Buyer and,
except as may be otherwise expressly provided in this Agreement, neither party
shall become bound by any representation, act or omission of the other party.
          12.14. Force Majeure. Neither party shall be liable to the other for
any delay or failure to perform any of its obligations hereunder which delay or
failure to perform is due to fires, storms, floods, earthquakes, acts of God,
war, terrorism, insurrection, strikes or other labor disruption, riots,
governmental action or other such matter beyond the reasonable control of said
party (each, an “Force Majeure Event”), provided that the party affected by such
Force Majeure Event shall give the other party notice of the occurrence of any
such event as soon as practicable, but in any event, not later than five
(5) Business Days after the occurrence of such event. Notwithstanding the
foregoing, in the event that DMC continues to provide the Operating Services
during the Force Majeure Event, Buyer acknowledges that DMC may incur additional
and unusual costs in connection therewith, and Buyer agrees to pay such
additional costs as a Pass-Through Cost in accordance with Section 4.3 of this
Agreement.
          12.15. No Third Party Beneficiaries. Except for the provisions of
Article VIII relating to indemnification, which are also for the benefit of the
Indemnified Parties set forth therein, nothing in this Agreement, express or
implied, is intended to or shall confer upon any person (other than DMC, Buyer
and their respective successors or permitted assigns) any legal or equitable
right, benefit or remedy of any nature whatsoever under or by reason of this
Agreement, and no person (other than as so specified) shall be deemed a third
party beneficiary under or by reason of this Agreement.
          12.16. Statute of Limitations. No action, regardless of the form,
arising out of or relating to this Agreement may be brought by either party
against the other party more than two (2) years after the injured party knew or
reasonably should have known of such cause of action.
[This space intentionally left blank. Signatures follow on next page.]

-25-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective officers thereunto duly authorized, all as
of the day and year first above written.

            STARKIST CO.
      By:   /s/ Ingu Park         Name:   Mr. Ingu Park        Title:  
President     

            DEL MONTE CORPORATION
      By:   /s/ David L. Meyers         Name:   David L. Meyers        Title:  
Executive Vice President, Administration and Chief Financial Officer     

[Signature Page to the Operating Services Agreement]

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
Operating Services
CATEGORIES OF OPERATING SERVICES
LONG-TERM SERVICES
SALES SUPPORT:

     
In General
  Complete Sales support across all existing Sales channels utilized by the
Business. This includes management of Broker relationships, use of dedicated
retail brokerage support, shelf resets, payment of brokerage fees, and use of
DMC’s dedicated customer teams.

WAREHOUSING/TRANSPORTATION/DISTRIBUTION:
Any contractual benefits afforded to DMC through arrangements with third party
warehousing/transportation/distribution providers (e.g., damages, product loss,
loss tolerance rate, etc.) shall inure to the benefit of Buyer as it relates to
warehousing contemplated by this Agreement.

     
Production Planning and Inventory Control
  Production and deployment planning, including without limitation:
 
 
•    Set inventory safety stock levels based on demand and supply variability
 
 
•    Develop initial demand forecast
 
 
•    Develop production plans based on customer demand and inventory targets
 
 
•    Develop and execute deployment plans based on customer demand at the
distribution centers
 
   
Transportation
  Scheduling arrangements for shipment of finished goods via truck, rail or
intermodal carrier from US Port to distribution warehouse; Scheduling
arrangements for shipment of finished goods via truck, rail or intermodal
carrier from U.S. co-packers to Distribution Centers; Scheduling arrangements
for shipment of finished goods via truck, rail or intermodal carrier from
Distribution Centers to other Distribution Centers; Scheduling arrangements for
shipment of finished goods via truck, rail or intermodal carrier from
Distribution Centers to Customers (utilizing DMC employees and 3rd party
transportation providers); Deployment management
 
   
Purchasing Support at Terminal Island
  Support and contract management for all labeling and packaging materials
(including the labeling elements) at Terminal Island facilities
 
   
Freight Cost Analysis and Payment
  Responsibility of DMC staff through 3rd party transportation provider
 
   
Inventory Control (Warehousing)
  Inventory Control for 3rd Party and Company owned DCs; reconciliation of 3rd
party distribution center records to DMC Records; monthly Warehouse Cost
Analysis and Payment performed by DMC employees
 
   
Warehousing of Finished Goods
 
•    Storage service
 
 
•    Senior management oversight of warehousing
 
 
•    Inventory control

[Schedule 1 to Operating Services Agreement]

 



--------------------------------------------------------------------------------



 



Execution Version
CATEGORIES OF OPERATING SERVICES
LONG-TERM SERVICES

     
 
 
•    Warehouse Management
 
 
•    In-and-Out pallet handling
 
 
•    Case pick (for orders that are not comprised of full pallets)
 
   
Customer Service/Customer Financial Services
  DMC’s Customer Service group will provide the following key services:
 
 
•    Process customer orders combining orders where required to optimize truck
weights
 
 
•    Oversee Vendor Managed Inventory Programs for participating customers
 
 
•    Coordinate any changes to customer orders
 
 
•    Communicate order fulfillment status as necessary to customers
 
 
•    Process sample requests
 
   
 
  DMC’s Customer Financial Services group will provide the following key
services:
 
   
 
 
•    Verify customer credit vs. credit lines established for the Business
 
 
•    Initiate customer billings for product shipments
 
 
•    Manage trade accounts receivable including cash applications and collection
of overdue accounts (Using Buyer’s lockbox network established for the Business)
 
 
•    Validate and clear trade promotion deductions against authorized trade
promotion events
 
 
•    Seek recovery of invalid customer deductions
 
   
IT Services/Access
 
•    DMC will allow Buyer’s employees who perform their job function at a DMC
office or factory located in the U.S. which is directly connected to the DMC
wide-area network to access DMC’s transactional business systems at user
headcount levels equivalent to DMC’s operations as of the Closing Date. In
addition, DMC will allow up to ten (10) designated Buyer employees to remotely
access the business reporting and analysis tools described in Schedule I-B,
subject to Applicable Laws and applicable license restrictions.
 
   
ADMINISTRATION:
   
Accounting/Finance
  All Accounting/Finance functions associated with the Business include but are
not limited to the functions as described below.
 
   
 
 
•    Prepare monthly revenue and expense allocations necessary to support
generation of Profit and Loss statements by product line
 
 
•    Manage monthly financial statement close
 
 
•    Direct preparation of all required financial transactions to support
accounting for inventory (production, adjustments and shipments), 3rd party
co-pack operations and freight and warehousing costs
 
 
•    Oversee maintenance of subsidiary records required to prepare consolidated
Profit and Loss Statement and Balance Sheet
 
 
•    Prepare monthly, quarterly and year-to-date Profit and Loss Statement,
Balance Sheet and Cash Flow for the Business

-2-



--------------------------------------------------------------------------------



 



Execution Version
CATEGORIES OF OPERATING SERVICES
LONG-TERM SERVICES

     
 
 
•    Maintenance of necessary master files to support accounting and financial
record-keeping.
 
 
•    Reconcile Balance Sheet accounts for U.S. Business Operations
 
 
•    Any other services that are customarily provided
 
   
Treasury
  Cash management, wire transfers as approved and instructed by Buyer (through
its authorized officer)
 
   
Accounts Payable
  Process vendor invoices; travel expense reports and vendor payments for the
Business consistent with past practice. Buyer to establish bank accounts for
disbursements made on Buyer’s behalf to Vendors.
 
   
Customs Compliance
   
 
  •      Provide Business’s product list/tariff classification database to
Customs Broker; provide guidance to Customs Broker to facilitate clearance of
StarKist products through U.S. Customs
 
  •      Assist Buyer to implement pre-entry checklist and post entry audit
procedures for Business (DMC SOP’s to be used as template)
 
  •      Help coordinate special preference claim (e.g. ATPDEA)
qualification/eligibility with Customs Broker along with any required NOAA
certifications to facilitate accurate import entry
 
  •      Assist Business with verification of Customs Broker import declaration
of duties/fees/taxes associated with Business’s imports
 
  •      Assist Buyer in establishing ACH duty payment process
 
  •      Assist Buyer in responding to and communicating with Customs, FDA and
USDA regarding entries, requests for import information, etc. (e.g., CBPF 28’s,
CBPF 29’s, redelivery notices, marking notices, liquidated damage claim notices,
penalty notices, FDA notices, NMFS entry data etc.)
 
  •      Assist Buyer in establishing CBP Reconciliation Program (DMC SOP’s to
be used as a template)
 
  •      Provide training to Buyer’s personnel in assist in the ultimate
transition of clearance and compliance duties to Buyer

-3-



--------------------------------------------------------------------------------



 



Execution Version
SCHEDULE 1-A
Buyer’s Responsibility for Reports

          REPORT NAME   PREPARED BY DEPARTMENT   FREQUENCY
Product Cost Standards
  Buyer’s Business Unit Finance   Yearly
 
       
New Product Cost Standards
  Buyer’s Business Unit Finance   As Introduced
 
       
Quality Alerts
  Buyer’s Quality Control   As Needed, Weekly, Disposition
 
       
R&D Status, including Regulatory
Updates
  Buyer R&D   Monthly
 
       
Factory Production Plan Attainment
  Buyer Factory   Monthly
 
       
Marketing Plan
  Buyer Marketing   Monthly
 
       
Shipment and Cargo Notifications and Documentation as required by Customs, FDA
and other regulatory agencies
  Buyer Logistics and Quality Control   As Needed

-4-



--------------------------------------------------------------------------------



 



Schedule 1-B
DMC’s Responsibility for Reports

          REPORT NAME   PREPARED BY DEPARTMENT   FREQUENCY
Monthly Financial Statements
  Central Finance   Monthly
 
       
P & L by Legal Entity
      Workday 8
Product Line P & L
      Workday 8
Balance Sheet
      Workday 9
Trial Balance
      Workday 10
Cash Flow
      Workday 12
 
       
Accounts Payable
  Accounts Payable and Buyer’s Finance staff in Samoa and Ecuador   Daily
 
  Accounts Payable U.S. is DM    
 
       
Planning Forecast
  Demand Planning   Monthly
 
       
Old Age Inventory Report
  Central Finance   Monthly
 
       
Case Fill Rate
  PPIC   Weekly
 
       
Delivered on First Available (DO1A)
  Transportation   Weekly
 
       
Cut Sales Report
  PPIC   As Needed
 
       
Production Plan Attainment
  PPIC   Monthly
 
       
CWT per Truck
  Transportation   Weekly
 
       
Finished Goods Inventory Damage Rates
  Warehousing   Monthly
 
       
Finished Goods
  Warehousing   Monthly
 
       
Inventory Loss Rates
       
 
       
Activity Report by Distribution Center
  Warehousing   Monthly
-      Pallets Shipped/Received
       
-      Cases Picked
       
-      Carry FG Inventory (Actual vs. Cap)
       
 
       
Credit Update Trade AR Aging Report
  Customer Financial Services   Monthly
 
       
Customer Deduction Reports
  Customer Financial Services   Weekly
 
       
Returns to Warehouses, BPCS adjustments
  Customer Financial Services   As Needed

[Schedule 1-B to Operating Services Agreement]

 



--------------------------------------------------------------------------------



 



Execution Version

          REPORT NAME   PREPARED BY DEPARTMENT   FREQUENCY
Transportation Spend Analysis:
  Business Planning   Monthly
 
       
Agent Commission Report
  Customer Financial Services   Monthly
 
       
Various Transactional Data and Reports
  Information Technology   As Needed
 
       
General Ledger Transactions:
       
 
       
Tab delimited data file of all weekly G/L transactions which apply to the
acquired business commencing on date of purchase
       
 
       
Sales History:
       
 
       
Tab delimited data file of all Sales history (aggregated by customer, SKU, and
fiscal week) which apply to the acquired business, from FY2001 through closure
of transitional services
       
 
       
Invoice Activity:
       
 
       
Tab delimited file of all invoice activity which apply to the acquired business,
commencing on the date of purchase
       
 
       
Customer Master File:
       
 
       
Tab delimited data file of customer item master data.
       
 
       
Other Data and Reports:
  Relevant Departments and Staff   As Needed
 
       
Other data and reports mutually agreed upon by Buyer and DMC, which include,
without limitation, those produced by authorized users (who may include DMC’s
officers responsible for providing the Operating Services) while utilizing DMC’s
data- warehousing software and systems, subject to Applicable Laws and licensing
restrictions.
       

[Schedule 1-B to Operating Services Agreement]

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
Service Fees*

                      Items Priced             As a % of NSV     At Fixed Amount
  (variable)     USD in Millions   % of NSV      
1. Price of Sales
               
A. Brokerage/Variable Selling
            [**] %
B. Selling G&A Personnel (e.g. direct sales people)
  $ [**]          
C. Sales Platform Costs
  $ [**]          
 
               
2. Price of Warehousing/Transportation/Distribution
               
A. Variable Warehousing Cost (ex. TI)
            [**] %
B. Fixed Warehousing Cost (ex. TI)
  $ [**]          
C. Trade Freight Personnel Costs
  $ [**]          
D. Other G&A (e.g. Demand Planning, PPIC, etc.)
  $ [**]          
E. Warehousing/Transportation/Distribution Platform Costs
  $ [**]          
 
               
3. Price of Administrative Support
               
A. Accounting/Financial Services Personnel
  $ [**]          
B. Administrative Support Platform Costs
  $ [**]          
 
               
4. Price of IT
  $ [**]            
 
               
GRAND TOTAL
  $ [**]       [**] %

 

*   CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION.

[Schedule 2 to Operating Services Agreement]

 



--------------------------------------------------------------------------------



 



SCHEDULE 3
Pass-Through Costs

      Services   Direct Cost  
1. Transportation Services
  Buyer’s volume-weighted pro rata share of actual and out of pocket
transportation costs (truck, rail and intermodal) incurred by DMC in connection
with providing transportation services related to the Business. The volume
weighted pro rata share of the “cost of transportation services” to be allocated
to Buyer based on total Hundred Weight (CWT) of Buyer -owned products shipped as
a percent of total product CWT shipped on each truck, railcar or intermodal
container. On a monthly basis, DMC shall compare the Buyer’s actual allocated
cost per lane to DMC’s average cost per lane. If the Buyer’s average actual
allocated monthly cost per lane is [**]*% higher than the lane average for DMC,
DMC shall reimburse the Buyer for the amount in excess of DMC’s average cost for
all Buyer shipments during the fiscal month. If the Buyer’s average actual
allocated monthly costs per lane is [**]*% lower than the lane average for DMC,
Buyer shall pay DMC an amount equal to the differential between the allocated
cost per lane and the DMC average cost per lane for all Buyer shipments during
the fiscal month. No adjustment to the allocated cost will be made if the
differential between DMC’s average lane cost and the Buyer’s actual allocated
lane cost is less than [**]*%.
 
   
 
  Buyer is responsible for payment of all ocean freight charges incurred in
connection with the Business.
 
   
2. Pallet Leasing/Rental Costs
  Buyer’s pro rata share of fees under the Hire Agreement by and between CHEP
USA and DMC dated February 1, 2008 (as summarized below). DMC is charged an
issue fee, rental fees, lost equipment fee, transfer fee, premium service
delivery fee (for orders received with lead time of 72 hours or less), surcharge
for requested sanitary compliant pallets, fuel surcharge, other surcharges that
CHEP reserves the right to apply when circumstances arise that affect the cost
of providing services and shall pay all taxes or other duties required by law
(including customs duties and charges).
 
   
 
  There are four components of CHEP pallet expense that will be billed to Buyer
as a Pass-Through Cost at the then prevailing rates as charged by CHEP (which
CHEP may change in its sole discretion):
 
   
 
       1.      Daily pallet rental

 

*   CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION

[Schedule 3 to Operating Services Agreement]

 



--------------------------------------------------------------------------------



 



Execution Version

      Services   Direct Cost  
 
        2.      Transfer fees
 
   
 
       3.      Pallet issue fees and fuel surcharge fee
 
   
 
       4.      Non-participating, out of network (including foreign) shipment
fees
 
   
 
  Each of the foregoing will be billed as described below and are dependent on
the rates charged by CHEP from time to time which rates may be revised by CHEP
from time to time at CHEP’s sole discretion.
 
   
 
  DMC has set up unique warehouse numbers for each forward distribution center
where seafood finished goods are stored. The warehouse codes will enable the
seafood CHEP fees to be tracked and billed separately from CHEP fees incurred
for Del Monte’s retained business.
 
   
 
  Actual CHEP pallet fees will be calculated as follows:
 
   
 
  Buyer’s daily pallet rental fee and the transfer fee will be billed separately
by CHEP. The billing by CHEP will be based on the actual seafood CHEP pallet
inventory at each warehouse location and the actual transfers completed in a
given month by each location to a Buyer customer. The inventory and transfer
activity will be calculated by CHEP and billed using the rates noted above. A
transfer is the movement of product from a Distribution Center/Factory to a
customer, it is not the movement from a factory to DC or DC to DC. The pallet
issue fee and fuel surcharge fee will be calculated based on the number of
seafood pallets received at each Buyer warehouse location during a fiscal month.
The fuel surcharge fee will be allocated to the Buyer based on the proportionate
share of the actual fuel surcharges paid for each warehouse location in a
particular fiscal month. The allocation will be based on the percentage of Buyer
pallets received to the total pallets received at each warehouse location.
 
   
3. G&A/Marketing and Trade Deal Expenses
  Any actual and out-of-pocket costs incurred by DMC in connection with
providing these services for the Business on behalf of Buyer. Costs will be
shown on an invoice provided to Buyer pursuant to Section 4.3 of this Agreement.
 
   
4. Information Technology
  To the extent, Buyer uses DMC’s information technology system to achieve WAN
connectivity to factories and/or software maintenance for factory specific
systems, any actual and out-of-pocket costs incurred by DMC related thereto.
 
   
5. Services for which DMC utilizes third parties
  Any actual and out-of-pocket costs incurred by DMC in connection with
operation of the business consistent with past practice will be billed
dollar-for-dollar to Buyer. This includes any 3rd party payments made on behalf
of the Business by DMC that are authorized by Buyer’s authorized employees. This
excludes any costs that are covered by the Operating Service fees outlined in
Schedule 1. Costs will be shown on invoice provided to Buyer pursuant to
Section 4.3 of this Agreement.

[Schedule 3 to Operating Services Agreement]

 



--------------------------------------------------------------------------------



 



Execution Version

      Services   Direct Cost  
6. Tolerance Caps
  The following caps shall apply with the Operating Services:
 
   
 
 
-    Internal damage tolerance will be capped at [**]*% of facility throughput
(calculated as (A)(i) actual cases shipped plus (ii) actual cases received
divided by (B) [**]* per DMC fiscal year
 
   
 
 
-    Internal loss tolerance will be capped at [**]*% of facility throughput
(calculated as (A)(i) actual cases shipped plus (ii) actual cases received
divided by (B) [**]* per DMC fiscal year
 
   
7. Other
  Other costs incurred in connection with providing the Operating Services to
Buyer, include, but are not limited to, the following:
 
  [**]*
 
   
 
  Any actual costs will be passed through to the Buyer.

 

*   CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION

[Schedule 3 to Operating Services Agreement]

 



--------------------------------------------------------------------------------



 



SCHEDULE 4
Buyer Responsibilities
DMC’s performance of the Operating Services shall be contingent upon Buyer
performing all of the Buyer Responsibilities which shall include, without
limitation, all of the following:

     
Operations
(Buyer owned facilities)
  Operational support for facilities operated by Buyer.
 
   
Third Party Co-Pack
  Outsourced manufacturing support for purchase and sale of co-packed products.
 
   
Purchasing
  Responsibility of Buyer.
 
   
Purchase Order Releases- Non-fish Ingredients and Packaging (except for Labeling
and Packaging at the Terminal Island facilities)
  DMC shall not have any obligation to prepare a Material Requirements Plan
(MRP); provided, however, that Buyer will need access to DMC’s MRP system to
prepare such MRP.

DMC shall have no obligation to the Buyer if the vendor increases prices under
the applicable purchase order or agreement. The Buyer shall be responsible for
the amount of any purchase made on behalf of the Buyer pursuant to the release
prepared by the Buyer.
 
   
Supply Chain
  [**]*
 
   
Governmental Agencies
  Contacts with FDA, USDA, AAFCO will be managed and performed by Buyer.
 
   
Payroll
  Preparation of payroll for hourly employees.
 
   
Human Resources Support
  Human Resources support for transferring employees and employees hired after
the date hereof.
 
   
Marketing
  Initiation and management of all consumer marketing programs.
 
   
Research and Development and Quality Assurance
  Provision of all R&D and Quality Assurance services (other than any special
project work which the Buyer and DMC may mutually agree to after the date hereof
for additional fees and costs payable by the Buyer), provided that DMC may
provide regulatory affairs assistance and can technical services to the Buyer
for a limited time for additional fees and costs payable by Buyer as provided in
a Transition Services Agreement between the Buyer and DMC.
 
   
Other Corporate Services
  Legal, Risk Management, Tax, Business Planning, Strategic Planning, Corporate
Information Technology specifically pertaining to the Business and/or Buyer’s
employees (including, without limitation, WAN connectivity to factories, cell
phone, teleconferencing, etc. for Buyer’s employees, and software maintenance
fees for factory specific systems) and other corporate services.

 

*   CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION

[Schedule 4 to Operating Services Agreement]

 



--------------------------------------------------------------------------------



 



SCHEDULE 5
Service Levels



See attached


 



--------------------------------------------------------------------------------



 



     
SCHEDULE 5: SERVICE LEVELS*

                                                      METRICS   PENALTIES   F09
                            Monthly Rates Weighting   Metric   Penalty (1)  
Frequency   October   November   December   January   February   March   April
I. Customer Service          
 
  [**]                                   50 %       1.  
Case Fill Rate (%)
  [**]                                                
Target
      Monthly   [**]   [**]   [**]   [**]   [**]   [**]   [**]                
Penalty Trigger
      Monthly   [**]   [**]   [**]   [**]   [**]   [**]   [**]   50 %       2.  
DO1A (%) (2)
  [**]                                                
Target
      Monthly   [**]   [**]   [**]   [**]   [**]   [**]   [**]                
Penalty Trigger
      Monthly   [**]   [**]   [**]   [**]   [**]   [**]   [**]                
 
                                    II. Transfer Freight          
 
  [**]                                   60 %       1.  
Mode Mix (% Truck)
  [**]                                                
Target
      Quarterly           [**]           [**]                    
Penalty Trigger
      Quarterly           [**]           [**]       40 %       2.  
Warehouse to Warehouse Premium
($000s)
  [**]                                                
Target
      Quarterly           [**]           [**]                    
Penalty Trigger
      Quarterly           [**]           [**]                    
 
                                    III. Trade Freight          
 
  [**]                                   100 %       1.  
Average Weight per Order (CWT)
  [**]                                                
Target
      Monthly   [**]   [**]   [**]   [**]   [**]   [**]   [**]                
Penalty Trigger
      Monthly   [**]   [**]   [**]   [**]   [**]   [**]   [**]                
 
                                    IV. Warehousing          
 
  [**]                                   50 %       1.  
Detention Charges ($ 000s), at receipt and when ship
  [**]                                                
Target
      Monthly   [**]   [**]   [**]   [**]   [**]   [**]   [**]                
Penalty Trigger
      Monthly   [**]   [**]   [**]   [**]   [**]   [**]   [**]   50 %       2.  
Product Damage and Loss/Month ($000s)
  [**]                                                
Target
      Monthly   [**]   [**]   [**]   [**]   [**]   [**]   [**]                
Penalty Trigger
      Monthly   [**]   [**]   [**]   [**]   [**]   [**]   [**] V. Sales (3)    
     
 
  [**]                                                
 
                                    VI. IT          
 
  [**]                                   50 %       1.  
BPCS Service Availability (% of Time) (4)
  [**]                                                
Target
      Monthly   [**]   [**]   [**]   [**]   [**]   [**]   [**]                
Penalty Trigger
      Monthly   [**]   [**]   [**]   [**]   [**]   [**]   [**]   50 %       2.  
Disaster Recovery Hours (Hours)
  [**]                                                
Target
      Monthly   [**]   [**]   [**]   [**]   [**]   [**]   [**]                
Penalty Trigger
      Monthly   [**]   [**]   [**]   [**]   [**]   [**]   [**]

 

(1)   As a percentage of monthly or quarterly OSA fees. OSA fees is the
aggregate fees for services set forth above from I to VI   (2)   Excluding
results with respect to Buyer’s responsibility. DMC will provide Dongwon with
data on DO1A for non-StarKist products for the period when DO1A falls below
Penalty Trigger   (3)   Refer to Schedule 5-1. Sales Service Levels   (4)  
Calculated by excluding the scheduled and periodic maintenance time set forth in
Schedule 5-A from both the denominator and the numerator of the formula.   *  
CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION

                                                                         
METRICS   PENALTIES   F10                             Monthly Rates Weighting  
Metric   Penalty (1)   Frequency   May   June   July   August   September  
October   November   December   January   February   March   April I. Customer
Service          
 
  [**]                                                       50 %       1.  
Case Fill Rate (%)
  [**]                                                                    
Target
      Monthly   [**]   [**]   [**]   [**]   [**]   [**]   [**]   [**]   [**]  
[**]   [**]   [**]                
Penalty Trigger
      Monthly   [**]   [**]   [**]   [**]   [**]   [**]   [**]   [**]   [**]  
[**]   [**]   [**]   50 %       2.  
DO1A (%) (2)
  [**]                                                                    
Target
      Monthly   [**]   [**]   [**]   [**]   [**]   [**]   [**]   [**]   [**]  
[**]   [**]   [**]                
Penalty Trigger
      Monthly   [**]   [**]   [**]   [**]   [**]   [**]   [**]   [**]   [**]  
[**]   [**]   [**]                
 
                                                        II. Transfer Freight    
     
 
  [**]                                                       60 %       1.  
Mode Mix (% Truck)
  [**]                                                                    
Target
      Quarterly       [**]           [**]           [**]           [**]        
           
Penalty Trigger
      Quarterly       [**]           [**]           [**]           [**]       40
%       2.  
Warehouse to Warehouse Premium
($000s)
  [**]                                                                    
Target
      Quarterly       [**]           [**]           [**]           [**]        
           
Penalty Trigger
      Quarterly       [**]           [**]           [**]           [**]        
           
 
                                                        III. Trade Freight      
   
 
  [**]                                                       100 %       1.  
Average Weight per Order (CWT)
  [**]                                                                    
Target
      Monthly   [**]   [**]   [**]   [**]   [**]   [**]   [**]   [**]   [**]  
[**]   [**]   [**]                
Penalty Trigger
      Monthly   [**]   [**]   [**]   [**]   [**]   [**]   [**]   [**]   [**]  
[**]   [**]   [**]                
 
                                                        IV. Warehousing        
 
 
  [**]                                                       50 %       1.  
Detention Charges ($ 000s), at receipt and when ship
  [**]                                                                    
Target
      Monthly   [**]   [**]   [**]   [**]   [**]   [**]   [**]   [**]   [**]  
[**]   [**]   [**]                
Penalty Trigger
      Monthly   [**]   [**]   [**]   [**]   [**]   [**]   [**]   [**]   [**]  
[**]   [**]   [**]   50 %       2.  
Product Damage and Loss/Month ($000s)
  [**]                                                                    
Target
      Monthly   [**]   [**]   [**]   [**]   [**]   [**]   [**]   [**]   [**]  
[**]   [**]   [**]                
Penalty Trigger
      Monthly   [**]   [**]   [**]   [**]   [**]   [**]   [**]   [**]   [**]  
[**]   [**]   [**] V. Sales (3)          
 
  [**]                                                                    
 
                                                        VI. IT          
 
  [**]                                                       50 %       1.  
BPCS Service Availability (% of Time) (4)
  [**]                                                                    
Target
      Monthly   [**]   [**]   [**]   [**]   [**]   [**]   [**]   [**]   [**]  
[**]   [**]   [**]                
Penalty Trigger
      Monthly   [**]   [**]   [**]   [**]   [**]   [**]   [**]   [**]   [**]  
[**]   [**]   [**]   50 %       2.  
Disaster Recovery Hours (Hours)
  [**]                                                                    
Target
      Monthly   [**]   [**]   [**]   [**]   [**]   [**]   [**]   [**]   [**]  
[**]   [**]   [**]                
Penalty Trigger
      Monthly   [**]   [**]   [**]   [**]   [**]   [**]   [**]   [**]   [**]  
[**]   [**]   [**]

 

(1)   As a percentage of monthly or quarterly OSA fees. OSA fees is the
aggregate fees for services set forth above from I to VI   (2)   Excluding
results with respect to Buyer’s responsibility. DMC will provide Dongwon with
data on DO1A for non-StarKist products for the period when DO1A falls below
Penalty Trigger   (3)   Refer to Schedule 5-1. Sales Service Levels   (4)  
Calculated by excluding the scheduled and periodic maintenance time set forth in
Schedule 5-A from both the denominator and the numerator of the formula.   *  
CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION

                                              METRICS   PENALTIES   F11        
                    Monthly Rates Weighting   Metric   Penalty (1)   Frequency  
May   June   July   August September I. Customer Service          
 
  [**]                           50 %       1.  
Case Fill Rate (%)
  [**]                                        
Target
      Monthly   [**]   [**]   [**]   [**]   [**]                
Penalty Trigger
      Monthly   [**]   [**]   [**]   [**]   [**]   50 %       2.  
DO1A (%) (2)
  [**]                                        
Target
      Monthly   [**]   [**]   [**]   [**]   [**]                
Penalty Trigger
      Monthly   [**]   [**]   [**]   [**]   [**]                
 
                            II. Transfer Freight          
 
  [**]                           60 %       1.  
Mode Mix (% Truck)
  [**]                                        
Target
      Quarterly       [**]           [**]                
Penalty Trigger
      Quarterly       [**]           [**]   40 %       2.  
Warehouse to Warehouse Premium
($000s)
  [**]                                        
Target
      Quarterly       [**]           [**]                
Penalty Trigger
      Quarterly       [**]           [**]                
 
                            III. Trade Freight          
 
  [**]                           100 %       1.  
Average Weight per Order (CWT)
  [**]                                        
Target
      Monthly   [**]   [**]   [**]   [**]   [**]                
Penalty Trigger
      Monthly   [**]   [**]   [**]   [**]   [**]                
 
                            IV. Warehousing          
 
  [**]                           50 %       1.  
Detention Charges ($ 000s), at receipt and when ship
  [**]                                        
Target
      Monthly   [**]   [**]   [**]   [**]   [**]                
Penalty Trigger
      Monthly   [**]   [**]   [**]   [**]   [**]   50 %       2.  
Product Damage and Loss/Month ($000s)
  [**]                                        
Target
      Monthly   [**]   [**]   [**]   [**]   [**]                
Penalty Trigger
      Monthly   [**]   [**]   [**]   [**]   [**] V. Sales (3)          
 
  [**]                                        
 
                            VI. IT          
 
  [**]                           50 %       1.  
BPCS Service Availability (% of Time) (4)
  [**]                                        
Target
      Monthly   [**]   [**]   [**]   [**]   [**]                
Penalty Trigger
      Monthly   [**]   [**]   [**]   [**]   [**]   50 %       2.  
Disaster Recovery Hours (Hours)
  [**]                                        
Target
      Monthly   [**]   [**]   [**]   [**]   [**]                
Penalty Trigger
      Monthly   [**]   [**]   [**]   [**]   [**]

 

(1)   As a percentage of monthly or quarterly OSA fees. OSA fees is the
aggregate fees for services set forth above from I to VI   (2)   Excluding
results with respect to Buyer’s responsibility. DMC will provide Dongwon with
data on DO1A for non-StarKist products for the period when DO1A falls below
Penalty Trigger   (3)   Refer to Schedule 5-1. Sales Service Levels   (4)  
Calculated by excluding the scheduled and periodic maintenance time set forth in
Schedule 5-A from both the denominator and the numerator of the formula.   *  
CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND HAS BEEN FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION





--------------------------------------------------------------------------------



 



SCHEDULE 5-A
BPCS Availability and Maintenance
Overview:
[**]*
Monday through Friday
[**]*
Saturday
[**]*
Sunday (except for month-end)
[**]*
Sunday month-end and quarter-end
[**]*
Fiscal year-end
[**]*
All times are Eastern Standard Time U.S. (subject to Daylight Savings Time)
 

*   CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION

[Schedule 5-A to Operating Services Agreement]

 



--------------------------------------------------------------------------------



 



Schedule 5-1 Sales Service Levels
Overall.
[**]*
Quality Weeks of Support.
[**]*
2. % ACV Build for New Products.
[**]*
3. GDPs.
[**]*
4. NMAT.
[**]*
5. Average Price Per Item.
[**]*
 

* †   CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION

[Schedule 5-1 to Operating Services Agreement]

 



--------------------------------------------------------------------------------



 



SCHEDULE 6
Pallet Maximums
If Buyer’s pallet maximum exceeds the numbers set forth below by twenty percent
(20%) or more in any given month, any outside storage expense shall be charged
to Buyer as a Pass-Through Cost in accordance with Schedule 3 and the parties
will discuss remediation measures at the subsequent monthly meeting pursuant to
Section 2.3(d).

      Location   Pallet Max
[**]*
  [**]*
[**]*
  [**]*
[**]*
  [**]*
[**]*
  [**]*
[**]*
  [**]*
[**]*
  [**]*
[**]*
  [**]*
[**]*
  [**]*
[**]*
  [**]*

 

*   CONFIDENTIAL INFORMATION HAS BEEN OMITTED AND HAS BEEN FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION

[Schedule 6 to Operating Services Agreement]

 